Citation Nr: 1107656	
Decision Date: 02/25/11    Archive Date: 03/09/11

DOCKET NO.  09-35 203	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for bronchitis.

2.  Entitlement to service connection for chronic low back pain.

3.  Entitlement to service connection for right arm numbness.

4.  Entitlement to service connection for right leg numbness.

5.  Entitlement to service connection for spinal meningitis.


ATTORNEY FOR THE BOARD

A. Hinton, Counsel




INTRODUCTION

The Appellant served on active duty from February 1, 1976, to 
March 25, 1976.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2009 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama, which denied the benefits sought on appeal.  


FINDING OF FACT

In a signed November 4, 2010, that was received at the Board 
prior to the promulgation of a decision in the appeal, the 
appellant that he requested a withdrawal of his appeal of the 
claims of service connection for bronchitis, chronic low back 
pain, right arm numbness, right leg numbness and for spinal 
meningitis.


CONCLUSION OF LAW

The criteria have been met for withdrawal of a Substantive Appeal 
by the appellant in the appeal of the claim for service 
connection for bronchitis, chronic low back pain, right arm 
numbness, right leg numbness and for spinal meningitis.  38 
U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 
20.204 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that 
fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates a 
decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the 
appellant or by his authorized representative.  38 C.F.R. § 
20.204. 

In a written submission submitted by the Appellant on November 4, 
2010, and received at the Board as part of the claims file on 
November 19, 2010, the appellant withdrew the appeal of the 
claims for service connection for (1) bronchitis, (2) chronic low 
back pain, (3) right arm numbness, (4) right leg numbness, and 
(5) spinal meningitis.  Therefore, no allegations of errors of 
fact or law remain for appellate consideration on these three 
appeals.  Accordingly, the Board does not have jurisdiction to 
review the three appeals, and these appeals are dismissed.


ORDER

The appeal of the claim for service connection for bronchitis is 
dismissed.

The appeal of the claim for service connection for chronic low 
back pain is dismissed.

The appeal of the claim for service connection for right arm 
numbness is dismissed.

The appeal of the claim for service connection for right leg 
numbness is dismissed.

The appeal of the claim for service connection for spinal 
meningitis is dismissed.



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


